1
     CENTER FOR DISABILITY ACCESS
     Russell Handy, Esq., SBN 195058
2    Phyl Grace, Esq., SBN 171771
     Mail: PO Box 262490
3    San Diego, CA 92196-2490
     Delivery: 9845 Erma Road, Suite 300
4    San Diego, CA 92131
     (858) 375-7385; (888) 422-5191 fax
5       phylg@potterhandy.com
     Attorneys for Plaintiff
6
7
8
                        UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF CALIFORNIA
9
10
11   Chris Langer,                                 Case 3:18-cv-00195-BEN-NLS
12           Plaintiff,                            Chris Langer’s Answer to the
                                                   Counterclaim
13     v.
14   Milan Kiser, in individual and
     representative capacity as trustee of the
15   Milan and Diana Kiser Revocable Trust
     dated August 19, 2003;
16   Diana Kiser, in individual and
     representative capacity as trustee of the
17   Milan and Diana Kiser Revocable Trust
     dated August 19, 2003;
18   Frank P. Rofail;
     David Matthew Taylor,
19
             Defendants.
20
     _______________________________________
21
     Milan and Diana Kiser, as trustees of
22   the Milan and Diana Kiser Revocable
     Trust dated August 19, 2003,
23
             Counterclaimants,
24
       v.
25
     Chris Langer, an individual;
26   and Roes 1-20,
27           Counterclaim Defendants.
28


                                               1

     Answer to Counterclaim                              Case: 3:18-cv-00195-BEN-NLS
1          Counterclaim defendant Chris Langer (“Langer”) answers the
2    counterclaim as follows:
3             1. Langer admits the allegations in this paragraph.
4             2. Langer admits the allegations of this paragraph, but denies that
5                parking is prohibited by customers of the retail tenants.
6             3. Langer admits that no specific parking space is reserved for
7                patrons of 1 Stop Smoke Shop or Gour Maine Lobster.
8             4. Langer admits the allegations of this paragraph.
9             5. Langer admits that he intentionally entered the parking lot but
10               denies that he parked his vehicle. Langer denies that he knew or
11               should have known that the parking lot was private in the sense
12               that it was not available to business customers of the retail stores
13               on site.
14            6. Langer denies that his entrance onto the property was
15               unauthorized and contends that he was invited onto the
16               property by the signs on the property.
17            7. Langer admits the allegations of this paragraph.
18            8. Langer denies the allegations of this paragraph.
19            9. Langer denies the allegations of this paragraph.
20            10.       Langer denies the allegations of this paragraph.
21
22   Dated: November 12, 2019               CENTER FOR DISABILITY ACCESS
23
                                            By: /s/ Russell Handy
24                                          Russell Handy, Esq.
                                            Attorney for Counterclaim Defendant
25
26
27
28


                                           2

     Answer to Counterclaim                               Case: 3:18-cv-00195-BEN-NLS
